DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36, at line 7-8, recites the first filter media layer extends a first axial length from the first endplate to the second endplate. Thus, the first axial length is the length between the first endplate and the second endplate. Lines 10-11 then recites the second filter media layer extends from one of the endplates to the other of the endplates a second axial length. This would indicate that the second filter media likewise extends the length between the first endplate and the second endplate and the first and second axial lengths would necessarily be equal. However, line 12 then recites the second axial length that is smaller than the first axial length. These limitations of claim 36 appear to be mutually exclusive as the second filter media layer cannot simultaneously extend from one endcap to another endcap and also extend a length shorter than the length between the endcaps such that the second filter media layer only overlaps a portion of the first filter media layer. For examination purposes the claim is assumed to recite the second filter media layer extends between the endcaps a second axial length that is smaller than the first axial length.
Claim 42 recites the first and second filtering efficiencies are configured to cause a particular range of flow rate percentages through the first and second segments. The claim is indefinite as the flow rate percentage is a recitation of a process of operation that would be dependent on a variety of variables such as the fluid to be filtered, the type of contaminate, flow rate, etc., which are not part of the claimed invention as the claims are directed to an apparatus. Thus, the recited ranges are dependent on things outside the scope of the claimed invention and render the claim indefinite. For examination purposes a filter cartridge meeting the limitations of claim 36 will be deemed capable of achieving the recited ranges of flow rates.
The additional claims are rejected as depending from claim 36.

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 36-38, 43 and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 97/33673.

Claim 36-38, WO teaches a filter cartridge (5), a first open endplate, a second closed endplate spaced apart from the first endplate, and a filter media (6) disposed between the first and second endplates along a longitudinal axis of the filter cartridge, the filter media being cylindrical, the filter media comprising: a first filter media layer (the portion extending from 7 to 9) extending a first axial length from the first to the second endplate, the first filter media layer comprising a plurality of pleats, a second filter media layer (at 10 and 11) disposed on the first filter media layer and bonded to the first filter media layer along the plurality of pleats, the second filter media layer extending between the first and second endplates a second axial length that is smaller than the first axial length such that the second filter media layer overlaps only a portion of the first filter media layer and the filter media has a first segment (7, 8 or 9) where the second filter media layer does not overlap the first filter media layer and a second segment (10, 11) where the second filter media layer overlaps the first filter media layer, the first segment has a first filtering efficiency and the second segment has a second filtering efficiency greater than the first filtering efficiency (fig. 1-3, pg. 6 line 4 – pg. 7 line 28).
Claims 43 and 47, WO further teaches the second segment of the filter media is discontinuous with respect to the axial length of the filter media (fig. 2-3); and the second segment comprises a pattern incorporated therein (fig. 2-3).

Claim(s) 39 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 97/33673.

Claim 39, WO further teaches the second filter media layer is bonded to the first filter media layer via welding (pg. 7, lines 1-5). The recitation of the bonding being ultrasonic bonding is recitation of the method of bonding and renders the claim a product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USDQ 964 (1985). The welding process of WO is deemed a structural equivalent to the ultrasonic bonding process.
Claim 42 recites the first and second filter efficiencies are configured to cause a first and second flow rate range through the first and second segments respectively. As stated in the rejection under 112b above, the filter cartridge of WO meets the structural limitations set forth in claim 36 and is therefore assumed to be capable of meeting the recited flow rate ranges through the first and second segments. WO further teaches the regions/segments is adjusted to achieve the desired degree of filtration and thus the flow rate through each region/segment would inherently also be adjusted (pg. 6, lines 23-26). Therefore, the flow rates through the first and second segments is taught by WO as a result effective variable that one of ordinary skill in the art would optimize to achieve the desired degree of filtration. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).

Claim(s) 40-41 and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 97/33673.

Claims 40-41 and 44, WO further teaches the effective are ratio between the first and second filtering efficiency and thus also the ratio of first axial length to second axial length is adjustable to achieve the desired degree of filtration (pg. 6, lines 23-26) but does not teach the recited ratios. Therefore, the ratio of first and second filter efficiency is taught by WO as a result effective variable that one of ordinary skill in the art would optimize to achieve the desired degree of filtration. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).
Claim 45, WO further teaches the second filter media layer is bonded/coupled to the first filter media but does not expressly teach the second filter media layer is not bonded at an axial edge of the second filter media layer. WO teaches the second filter media layer can be coupled/bonded to the first filter media layer by stitching (pg. 7, line 1-5). A typical stitch would be spaced a short distance from the edge of the patch to be stitched to the base layer. One of ordinary skill in the art would readily recognize such a configuration would be part of the process of stitching the second layer to the first layer. Therefore, the axial edge of the second media layer would not be bonded to the first medial layer due to the stitching being spaced from the edge.

Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 97/33673 in view of Bassett et al. US 2003/0222010.

	WO teaches the cartridge of claim 36 but does not teach a wire screen. Providing a wire screen surrounding a pleated filter media is a well-known technique in the art as demonstrate by Bassett, wire screen (227) surrounding pleated media (270) (fig. 5, paragraph 64). It would have been obvious to one of ordinary skill in the art to use a wire screen because it provides a protective netting around the filter (paragraph 64). Providing the wire screen of Bassett surrounding the filter media of WO will inherently have the second filter media layer interposed between the wire screen and the first filter media layer as the second filter media layer is located on the outer surface of filter media of WO.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778